Warner, Chief Justice.
This was a motion to set aside a judgment rendered by the court in a case in which no issuable defense had been filed by the defendant on oath. The court overruled the motion, and the defendant excepted.
It appears from the certificate of the presiding judge, that after the judgment of the court overruling the defendant’s motion had been announced, giving as a reason therefor that no meritorious defense to the plaintiffs’ demand appeared to exist, the defendant then proposed the pleas contained in the record, and to reduce the same to writing, and make the same a part of his motion, which the court refused to allow him to do. There was no error in overruling the motion to set aside the plaintiffs’ judgment; the defendant exercised no diligence in-making his defense ; he had from the appearance term of the. court to the trial term thereof to have filed it, and no reason is given why he did not do so.
Let -the judgment of the court below be affirmed.